Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 02/04/2021 for application 15/195208
Claims 1-20 are currently pending and have been examined.

Detailed Action
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Safdi et al. (US 2010/0036676 A1).

In claim 1, a computing system comprising:
Safdi teaches:
one or more computer processors configured to execute software instructions; and one or more storage devices storing software instructions configured for execution by the one or more computer processors in order to cause the computing system to (Fig. 1):
generate a link to a scheduling system, the scheduling system configured to receive information from a viewer of a medical report in order to schedule an appointment for a patient (Par. 180 wherein patient link can be selected. Para. 194 teaches wherein “appointments link in the my tasks selecting the New Appointment button”); 
embed the generated link in the medical report associated with the patient (Para. 243 wherein “The user may access the endoscopic procedure report generation screen 409 by selecting the "Procedures" link of the "My Tasks" dropdown in the user menu 208 of FIG. 35, selecting a procedure from the procedure screen 376 desktop 210 and selecting the Encounter button”. See also Para.  250);
generate a metadata pointer, the metadata pointer useable to access metadata associated with the medical report and/or the patient (Para. 243, 250,  and 260); and 
provide the medical report and metadata pointer to a referring physician system, wherein the link is usable by the referring physician system to cause the metadata pointer to be provided to the scheduling system in response to selection of the link (Para. 194 and 221).

As per claim 2, Safdi teaches the computing system of claim 1, wherein the metadata pointer is useable by the scheduling system to access the metadata associated with the medical report and/or the patient (Para. 194 and 221).

As per claim 3, Safdi teaches the computing system of claim 2, wherein the link is useable to activate a scheduling application associated with the scheduling system, and wherein the scheduling application is configured to access the metadata to pre-fill information in the scheduling application (Para. 13, 194, and 221).

As per claim 4, Safdi teaches the computing system of claim 1, wherein the metadata associated with the medical report and/or the patient is stored in a secure database (Para 203).

As per claim 5, Safdi teaches the computing system of claim 1, wherein the metadata associated with the medical report and/or the patient includes at least one of patient information, exam history information, patient history information, referring physician information, or recommended procedure information (Para. 80-82).

As per claim 6, Safdi teaches the computing system of claim 1, wherein the metadata pointer is useable to access metadata associated with a particular medical report (Para. 224, 227, and 250).



Claim 9-14 and 16-20 recite substantially similar limitations as seen in claims 1-6 and 8 and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safdi et al. (US 2010/0036676 A1) in view of Cookson et al. (US 2009/0012816 A1).

As per claim 7, Safdi teaches the computing system of claim 1. Cookson fails to teach however Cookson teaches wherein the metadata pointer contains no patient identifying information (Para. 31 wherein de-identified patient data may be sent/stored).
It would have been to one of ordinary skill in the art at the time of invention to combine the medical report and scheduling system as taught in Safdi with de-identifying patient data to protect patient identity as taught in Cookson. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 recites similar limitations as seen in claim 7 and hence is rejected for similar rationale as seen in claim 7.

	



Response to Arguments
Applicant argues the art rejection. The applicant argues that Safdi does not teach generate a link to a scheduling system. The Applicant states that Safdi makes no mention of generating a link to a scheduling system. The Applicant states that selecting appointments link by a user is not equivalent to generating a link. The Examiner respectfully disagrees. The claims do not recite any specific way on how the link is generated.  The link can be pre-populated in a drop down menu and selected as taught by Safdi in paragraph 180. Further, Safdi teaches in paragraph 194 wherein appointments can be selected using a link.
Applicant argues that the art fails to teach embed the generated link in the medical report associated with the patient. The Examiner respectfully disagrees. Safdi teaches in paragraph 243 wherein “The user may access the endoscopic procedure report generation screen 409 by selecting the "Procedures" link of the "My Tasks" dropdown in the user menu 208 of FIG. 35, selecting a procedure from the procedure screen 376 desktop 210 and selecting the Encounter button”; i.e. the link are embedded in the medical report. 
Applicant argues that the art fails to teach generate a metadata pointer, the metadata pointer useable to access metadata associated with the medical report and/or the patient. The Examiner respectfully disagrees. Safdi teaches in paragraph 243 wherein a user can access metadata associated with a medical report.  
provide the medical report and metadata pointer to a referring physician system, wherein the link is usable by the referring physician system to cause the metadata 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686